COURT OF CHANCERY
                                           OF THE
                                     STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                           LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                        500 N. KING STREET, SUITE 11400
                                                                         WILMINGTON, DELAWARE 19801-3734


                                           September 7, 2022

     Peter J. Walsh, Jr., Esquire                           Edward B. Micheletti, Esquire
     Kevin R. Shannon, Esquire                              Lauren N. Rosenello, Esquire
     Christopher N. Kelly, Esquire                          Skadden, Arps, Slate, Meagher & Flom LLP
     Mathew A. Golden, Esquire                              920 N. King Street, 7th Floor
     Callan R. Jackson, Esquire                             P.O. Box 636
     Potter Anderson & Corroon LLP                          Wilmington, DE 19899-0636
     1313 N. Market Street
     Hercules Plaza, 6th Floor
     Wilmington, DE 19801

     Brad D. Sorrels, Esquire
     Wilson Sonsini Goodrich & Rosati, P.C.
     222 Delaware Avenue, Suite 800
     Wilmington, DE 19801

                      Re:   Twitter, Inc. v. Elon R. Musk et al.,
                            C.A. No. 2022-0613-KSJM

      Dear Counsel:

               This letter decision resolves the Motion to Compel Production of Slack Messages

      filed by Defendants Elon R. Musk, X Holdings I, Inc., and X Holdings II, Inc.

      (“Defendants”) on August 27, 2022, which I refer to as Defendants’ “Fourth Discovery

      Motion.” 1 Plaintiff Twitter, Inc. (“Plaintiff”) filed its opposition on August 30, 2022. 2

      Defendants filed their reply on September 2, 2022. 3 I heard oral argument on September



      1
          C.A. No. 2022-0613-KSJM, Docket (“Dkt.”) 264 (“Defs.’ Fourth Disc. Mot.”).
      2
          Dkt. 319 (“Opposition”).
      3
          Dkt. 383.
C.A. No. 2022-0613-KSJM
September 7, 2022
Page 2 of 5

6, 2022. 4 I assume that the reader is familiar with the background of this dispute, so I will

skip to a discussion of the issues raised by Defendants’ Fourth Discovery Motion.

         Plaintiff’s custodians used Slack for relevant communications, and Plaintiff has

agreed to produce responsive Slack messages from six of their 42 custodians. 5 In their

Fourth Discovery Motion, Defendants seek production of responsive Slack messages from

all 42 Twitter custodians. Plaintiff argues that this further production would be unduly

burdensome. Plaintiff further argues that, because Defendants previously demanded Slack

messages from only eight of Plaintiff’s custodians, Defendants should not now be

permitted messages from all 42.

         On the issue of burden, I have repeatedly noted the substantial disparity in the

discovery burden placed upon the warring factions.           I will not repeat all of these

observations here, except to say that Plaintiff’s had it far worse, and I am hesitant to impose

a large additional discovery burden on Plaintiff at this stage in litigation.

         As to Defendants’ prior representations, the correspondence between counsel

attached to the parties’ motions bears out Plaintiff’s account that Defendants effectively

abandoned their initial demand of 42 custodians in favor of a request only eight. The back-

and-forth between counsel is tedious, but I recount it here for completeness.




4
    Dkt. 412.
5
    Opposition at 18.
C.A. No. 2022-0613-KSJM
September 7, 2022
Page 3 of 5

           Following Plaintiff’s August 5 offer to provide text messages from three

custodians, 6 Defendants countered on August 16 with a list of 42 “Messaging Platform

Custodians.” 7 Defendants’ proposal “govern[ed] the review of any messages sent or

received by Plaintiff’s document custodians on any messaging device and/or messaging

platform” used by each of the Messaging Platform Custodians and identified “Slack” as a

“Messaging Platform.” 8

           Plaintiff rejected the counterproposal, 9 and Defendants responded with a new

proposal on August 18. 10 Defendants’ counsel stated that their new proposal “limits the

number of Messaging Platform Custodians,” 11 and the proposal did indeed trim the initial

list of 42 individuals down to eight. 12    The August 18 proposal also preserved the

“Messaging Platform Custodians” language from Defendants’ August 16 proposal,

including the specific reference to Slack as a “Messaging Platform.” 13




6
    Opposition, Ex. 2 at 2.
7
    Opposition, Ex. 4 at 26.
8
    Id.
9
    Opposition, Ex. 5 at 1–2.
10
     Opposition, Ex. 6 at 29.
11
     Id. at 2.
12
     Id. at 29.
13
     Id.
C.A. No. 2022-0613-KSJM
September 7, 2022
Page 4 of 5

         In response to the August 18 proposal, Plaintiff countered with an offer of six

custodians, 14 and Defendants responded again by demanding eight. 15 Both of these

proposals included the same language explicitly including Slack in the Messaging

Platforms at issue. 16 On August 23, Defendants changed tack and demanded that Plaintiff

produce Slack messages from all 42 custodians. 17

         Defendants argue that they always wanted 42 Slack custodians. They contend that

Plaintiff represented that Plaintiff was collecting and reviewing Slack messages from a

broader set of custodians, and that was true early in the process.          But Plaintiff’s

representations came before Defendants proposed and negotiated a protocol for Messaging

Platform Custodians demanding a far narrower set of Slack custodians. Defendants’

explanation for those later communications was that they “inadvertently failed to remove”

the language. 18

         Even if Defendants’ representations were inadvertent, Defendants cannot be

permitted to re-trade now.        To be sure, generally, parties should be able to offer

compromise positions without prejudicing their right to move for the full scope of relief to

which they are entitled. That is not what happened here. Defendants gave Plaintiff the




14
     Opposition, Ex. 7 at 32.
15
     Opposition, Ex. 8 at 34.
16
     Opposition, Ex. 7 at 32; Opposition, Ex. 8 at 34.
17
     Opposition, Ex. 9 at 1.
18
     Opposition, Ex. 11 at 1.
C.A. No. 2022-0613-KSJM
September 7, 2022
Page 5 of 5

impression that they were seeking limited Slack custodians, only to then say that they never

meant it. In this highly expedited case, there is no time for “just kiddings.” Parties must

be able to rely upon one another’s good faith proposals for the discovery process to

function. Defendants are therefore held to their proposal seeking Slack messages from the

eight custodians identified in their proposals.

         Plaintiff is ordered to produce Slack messages from the two additional custodians

proposed by Defendants: Egon Durban and Vijaya Gadde. This production may be

provided pursuant to an agreement between the parties in line with this court’s “quick

peek” proposal made prior to oral argument. 19 Alternatively, Plaintiff may review the

messages and provide responsive documents to Defendants. The parties are to meet and

confer as to the manner of production and any related issues raised by this ruling.

         IT IS SO ORDERED.

                                           Sincerely,

                                           /s/ Kathaleen St. Jude McCormick

                                           Kathaleen St. Jude McCormick
                                           Chancellor

cc:      All counsel of record (by File & ServeXpress)




19
     Dkt. 379.